Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered April 29, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*586Any asserted errors in the prosecutor’s summation are unpreserved for our review (CPL 470.05 [2]; see, People v Medina, 53 NY2d 951). In any event, were we to accept the defendant’s contentions, we would find that the claimed errors were harmless in view of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230; People v Wood, 66 NY2d 374).
The defendant’s sentence was not excessive. Thompson, J. P., Brown, Eiber and Kunzeman, JJ., concur.